            Case 2:18-cr-00320-RFB-VCF Document 46 Filed 08/10/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-5080
     Bianca.Pucci@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,

10                            Plaintiff,          Case No. 2:18-cr-00320-RFB-VCF
      VS.
11                                                Stipulation to Extend Discovery Deadline
      RICHARD ANTHONY HERNANDEZ,
12
                            Defendant.
13

14

15

16

17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

18   United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel for the

19   United States of America, and JOSH TOMSHECK, ESQ., counsel for defendant RICHARD

20   ANTHONY HERNANDEZ, that the deadline for discovery be extended to August 14, 2020.

21           IT IS STIPULATED AND AGREED, that the government shall have to and including

22   August 14, 2020, to provide any further discovery.

23           IT IS FURTHER STIPULATED AND AGREED, that the defendant herein shall have to

24   and including August 14, 2020, to provide any reciprocal discovery.
         Case 2:18-cr-00320-RFB-VCF Document 46 Filed 08/10/20 Page 2 of 4



 1          The Stipulation is entered into for the following reasons:

 2          1.     Counsel for the government was recently assigned to this case. The government is

 3   aware of its discovery obligations under Rule 16(c). The additional time requested will allow

 4   counsel for the government to review all of the discovery and meet with defense counsel to

 5   ensure all discovery has been produced. It will further allow the government to produce any

 6   supplemental discovery pursuant to its obligations under Rule 16(c).

 7          2.     The time requested will also allow counsel for Defendant Hernandez the

 8   opportunity to provide any reciprocal discovery.

 9          3.     The current trial date is October 12, 2020, and this stipulation does not

10   contemplate a continuance of trial.

11          4.     The parties agree to the extension of the discovery deadline.

12          5.     The defendant is currently in custody and does not object to this extension.

13          6.     This is the third stipulation to continue the discovery deadline filed herein.

14   DATED: July 8, 2020

15

16                                                        NICHOLAS A. TRUTANICH
                                                          United States Attorney
17

18
      ______/s/ Josh Tomsheck_______________              ________/s/ Bianca R. Pucci_____________
19    JOSH TOMSHECK, ESQ.                                 BIANCA R. PUCCI
      Counsel for defendant                               Assistant United States Attorney
20    RICHARD ANTHONY HERNANDEZ

21

22

23

24

                                                      2
            Case 2:18-cr-00320-RFB-VCF Document 46 Filed 08/10/20 Page 3 of 4



 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2

 3    UNITED STATES OF AMERICA,

 4                          Plaintiff,              Case No. 2:18-cr-00320-RFB-VCF
      VS.
 5                                                  Order
      RICHARD ANTHONY HERNANDEZ,
 6
                           Defendant.
 7

 8

 9                                         FINDINGS OF FACT

10           Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court

11   finds that:

12           1.     Counsel for the government was recently assigned to this case. The government is

13   aware of its discovery obligations under Rule 16(c). The additional time requested will allow

14   counsel for the government to review all of the discovery and meet with defense counsel to

15   ensure all discovery has been produced. It will further allow the government to produce any

16   supplemental discovery pursuant to its obligations under Rule 16(c).

17           2.     The time requested will also allow counsel for Defendant Hernandez the

18   opportunity to provide any reciprocal discovery.

19           3.     The current trial date is October 12, 2020, and this stipulation does not

20   contemplate a continuance of trial.

21           4.     The parties agree to the extension of the discovery deadline.

22           5.     The defendant is currently in custody and does not object to this extension.

23           6.     This is the third stipulation to continue the discovery deadline filed herein.

24

                                                       3
         Case 2:18-cr-00320-RFB-VCF Document 46 Filed 08/10/20 Page 4 of 4



 1                                              ORDER

 2          IT IS THEREFORE ORDERED that the government shall have to and including

 3   August 14, 2020, to provide any further discovery.

 4          IT IS THEREFORE ORDERED, that the defendant herein shall have to and including

 5   August 14, 2020, to provide any reciprocal discovery.

 6

 7                      7th day of ______________
            DATED this _____        August        2020.

 8

 9
                                               ______________________________________
10                                             RICHARD F. BOULWARE, II
                                               UNITES STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    4
